[Cite as Sidney v. Spring Creek Corp., 2017-Ohio-8785.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




CITY OF SIDNEY, OHIO,

        PLAINTIFF-APPELLEE,

        v.                                                CASE NO. 17-17-07

SPRING CREEK CORPORATION, ET AL.,

        DEFENDANTS-APPELLANTS,
        -and-
                                                          OPINION
MIAMI CONSERVANCY DISTRICT, ET AL.

        DEFENDANTS-APPELLEES.



                  Appeal from Shelby County Common Pleas Court
                           Trial Court No. 15 CV 000243

                                     Judgment Affirmed

                          Date of Decision: December 4, 2017


APPEARANCES:

        Gregory B. O’Connor for Appellant, Spring Creek Corporation

        Scot A. Liberman for Appellant, Washington Township

        Stephen N. Haughey for Appellee City of Sidney, Ohio
Case No. 17-17-07


PRESTON, P.J.

      {¶1} Defendants-appellants, Washington Township (“the Township”) and

Spring Creek Corporation (“Spring Creek”) appeal the May 31, 2017 judgment

entry of the Shelby County Court of Common Pleas granting summary judgment in

favor of plaintiff-appellee, the City of Sidney (“Sidney”). For the reasons that

follow, we affirm.

      {¶2} This case concerns two parcels of land located in Washington

Township, Ohio, near the city of Sidney, Ohio. The parcels of land (“the Property”)

are owned by Spring Creek and consist of approximately 237 acres of land that sit

above part of a large aquifer. The aquifer provides water for the Township’s

residents. Approximately a decade ago, Sidney entered into negotiations with

Spring Creek to purchase the Property, but negotiations faltered when the parties

could not agree on a purchase price. Subsequent negotiations led to the execution

of a purported conservation easement recorded on February 19, 2013 and an

amendment recorded May 23, 2014.

      {¶3} On October 28, 2015, Sidney commenced an action captioned as

“Petition For Appropriation Of Real Property” against Spring Creek, the Township,

the Miami Conservancy District (“the District”), and the Shelby County Treasurer

asking the trial court to order conveyance of fee simple title of the Property to


                                        -2-
Case No. 17-17-07


Sidney once the Property’s value could be determined. (Doc. No. 2). On November

20, 2015, the Township filed its answer. (Doc. No. 15).1 On December 1, Spring

Creek filed its answer. (Doc. No. 21).

           {¶4} On September 2, 2016, Sidney filed a motion for summary judgment,

arguing that there are no material facts in dispute with respect to the invalidity of

the conservation easement and because the purpose and plain language of the

conservation easement are contrary to public policy and Ohio law. (Doc. No. 68).

On October 3, 2016, the Township filed a memorandum in opposition to Sidney’s

motion for summary judgment. (Doc. No. 73). On October 11, 2016, Sidney filed

its response to the Township’s memorandum in opposition to Sidney’s motion for

summary judgment. (Doc. No. 74). On January 9, 2017, the trial court issued an

opinion concluding that the conservation easement between Spring Creek and the

Township is void as a matter of public policy. (Doc. No. 76). The trial court filed

its judgment entry granting summary judgment in favor of Sidney, dismissing the

Township as a party, and certifying its entry as a final appealable order under Civ.R.

54(B) on May 31, 2017. (Doc. No. 86).




1
    The District also filed an answer. (Doc. No. 16).

                                                        -3-
Case No. 17-17-07


       {¶5} The Township filed its notice of appeal on June 26, 2017. (Doc. No.

94). Spring Creek filed its notice of appeal on July 6, 2017. (Doc. No. 97).

Appellants bring one assignment of error for our review.

                               Assignment of Error

       The Trial Court Erred In Granting Sidney’s Motion For
       Summary Judgment.


       {¶6} In their sole assignment of error, appellants claim that the trial court

erred in granting summary judgment in favor of Sidney. Specifically, appellants

argue that the trial court erred in granting summary judgment in favor of Sidney

because the conservation easement does not convey the Township or its residents

the right to the aquifer to the exclusion of Sidney; rather, it conveys only Spring

Creek’s right to the reasonable use of the aquifer as expressly permitted by Ohio

law. Appellants further argue that the trial court erred because the interest conveyed

to the Township does not create a public trust—the only type of interest proscribed

under the Ohio constitution. Appellants also argue that the trial court erred in

granting summary judgment in favor of Sidney because Ohio’s public policy favors

conservation easements over the use of eminent domain.

       {¶7} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). Summary judgment is proper where there

is no genuine issue of material fact, the moving party is entitled to judgment as a
                                         -4-
Case No. 17-17-07


matter of law, reasonable minds can reach but one conclusion when viewing the

evidence in favor of the non-moving party, and the conclusion is adverse to the non-

moving party. Civ.R. 56(C); State ex rel. Cassels v. Dayton City School Dist. Bd. of

Edn., 69 Ohio St.3d 217, 219 (1994).

       {¶8} According to the easement at issue in the instant case, its purpose is, in

relevant part, to:

       retain, respect, and preserve the Aquifer area * * * predominantly in

       its current, natural condition, permitting, however, the authorized use

       of [the Property] for mining and mineral extraction and any other use

       that does not materially impact the quality and quantity of the

       Aquifer[.]

(Doc. No. 73, Ex. C, at 2).

       {¶9} The easement provides that two mining and mineral extraction methods

may be used. First, the easement provides that a mining and mineral extraction

method substantially similar to what is known as the “wet mining technique” may

be used on the smaller of the Property’s two parcels. (Id. at 4). This method requires

that the land be cleared and that any timber be harvested or removed. It also requires

that topsoil and subsoil be stripped. The wet mining technique further requires the

use of a hydraulic excavator or dragline to remove sand and gravel from the area

beneath the water table. The mined products are then drained on site so that they
                                         -5-
Case No. 17-17-07


can be loaded on to trucks for transport. The easement further describes the parcel

as fit for “dredging and utilizing bucket-dredges and suction equipment mounted on

barges when economically feasible.” (Id.).

       {¶10} Second, the easement provides that a process similar to a method

known as the “dry mining technique” may be used on the Property’s larger parcel.

(Id.). This technique, like the wet mining technique, requires that land be cleared

and that soil be stripped. The dry mining process also requires the use of water

pumps to lower the water table so that water can then be pumped into a nearby lake.

This permits a hydraulic excavator or wheel loader to remove sand and gravel from

the mine area for eventual transport. (Id.).

       {¶11} The meaning of the term “conservation easement” is codified in R.C.

5301.67, which, as relevant here, provides:

       “Conservation easement” means an incorporeal right or interest in

       land that is held for the public purpose of retaining land, water, or

       wetland areas predominantly in their natural, scenic, open, or wooded

       condition * * * or retaining their use predominantly as suitable habitat

       for fish, plants, or wildlife[.]

R.C. 5301.67(A).

       {¶12} The interpretation of R.C. 5301.67 as it relates to whether a particular

easement is held for the purpose of retaining land “predominantly in [its] natural,
                                          -6-
Case No. 17-17-07


scenic, open, or wooded condition” arises as an issue of first impression before this

Court.

         {¶13} “We must first look to the plain language of the statute itself to

determine the legislative intent.” Summerville v. Forest Park, 128 Ohio St.3d 221,

2010-Ohio-6280, ¶ 18, quoting Hubbell v. City of Xenia, 115 Ohio St.3d 77, 2007-

Ohio-4839, ¶ 11, citing State ex rel. Burrows v. Indus. Comm., 78 Ohio St.3d 78, 81

(1997). We must apply a statute as written when its meaning is unambiguous and

definite. Portage City Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-

954, ¶ 52, citing State ex. rel. Savarese v. Buckeye Local School Dist. Bd. of Edn.,

74 Ohio St.3d 543, 545 (1996). An unambiguous statute must be applied as written

in a manner consistent with the statutory language. Summerville at ¶ 11, citing

Burrows at 81.

         {¶14} We conclude that the instrument at issue in this case is not a

conservation easement. The terms of the easement make clear that it is not intended

to preserve the Property predominantly in its natural condition.         Rather, the

easement contemplates two separate mining processes on the Property, each of

which requires altering the land substantially by the removal of timber, topsoil, and

subsoil. The easement further contemplates the use of heavy excavation equipment

to remove sand and gravel deposits and, as part of the “wet mining technique,” the

use of dredging equipment mounted on barges. Such processes, though purportedly
                                         -7-
Case No. 17-17-07


not intended to alter the condition of the aquifer, certainly do not preserve the

Property as a whole predominantly in its natural condition. Although the trial court

did not base its judgment on this rationale, a reviewing court will not reverse an

otherwise correct judgment simply because the lower court utilized different or

erroneous reasons as the basis for its determination. Howard v. Chattahoochie’s

Bar, 175 Ohio App.3d 578, 2008-Ohio-742, ¶ 5 (3d Dist.), citing Diamond Wine &

Spirits, Inc. v. Dayton Heidelberg Distrib. Co., 148 Ohio App.3d 596, 2002-Ohio-

3932, ¶ 25 (3d Dist.).

       {¶15} There are no genuine issues of material fact as to whether the easement

permits the activities described above. It appears from the record that reasonable

minds can reach only one conclusion as to the validity of the easement—that it is

invalid, and that conclusion is adverse to the appellants. Sidney is entitled to

judgment as a matter of law. We conclude that the trial court did not err in granting

summary judgment in favor of Sidney, and we therefore overrule the appellants’

assignment of error.

       {¶16} Having found no error prejudicial to the appellants herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, concurs in Judgment Only.
SHAW, J.J., concur.

                                         -8-